Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the amendment filed 11/02/2021.
Allowable Subject Matter
Claims 2, 3, 5-21 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 2 recites wherein in a mounted position of the entry guide relative to the cannula, the entry guide is rotatable relative to and about a longitudinal axis of the cannula, and wherein the manipulator interface is rotatable relative to the cannula mount. Claim 12 recites a cannula mount coupled to the manipulator arm, the cannula mount comprising: an extension arm having a first end portion coupled to the manipulator arm, and a second, free end portion opposite the first end portion, and a mounting mechanism at the second, free end portion, wherein the extension arm is moveable between a retracted position and an extended position relative to the manipulator arm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.


/RICHARD G LOUIS/Primary Examiner, Art Unit 3771